Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed October 11, 2018. Claims 1-20 have been examined and are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al (US 2018/0007140 A1)  in view of Ilsar et al (US 2015/0071216 A1)
Re: Claim 1. Brickell teaches  a system comprising: at least one processor; and at least one memory storing instructions which, when executed by the at least one processor, cause operations comprising:
receiving, by an intermediary device (Brickell; FIG 1 – user device 1050) and from a server (Brickell; FIG 1  - Remote Configuration Server 1090) , a configuration profile (Brickell; FIG 1  - Configuration file 1070) for setup of an Internet of Things device (Brickell; FIG 1  - IOT Device 1020), the configuration profile comprising an identifier of a first wireless network (Brickell; [0033] “… user device 1050 may provide the IoT device 1020 with a network configuration and credentials for accessing the 
establishing, by the intermediary device and after receiving the configuration profile, a second connection to a second wireless network (Brickell: [0052] ref FIG 8)  […] and providing, by the intermediary device and over the second connection to the second wireless network, the configuration profile to the Internet of Things device (Brickell: [0037] IOT device 1020 receives configuration from user device through temporary network 1030; [0039] Once the IoT device 1020 is connected to the temporary network 1030 configuration may be done through user device 1050)
providing the configuration profile causes the Internet of Things device to automatically establish a first connection to [a “non-temporary”] network . (Brickell: [0041]-[0042] ref FIG 3, Network configuration includes “specify[ing] the normal (non-temporary) network connection parameters; … once the non-temporary network configuration is loaded, the IoT device will transition from the temporary network to the non-temporary network …”; [0079], [0086], [0102]: configuration received by the IOT device includes a “network configuration”, IOT device leaves the temporary network and “connect[s] to a network described by the network configuration”)
Brickell does not explicitly teach:
(i) second wireless network provided by the Internet of Things device
to the first wireless network. 
Ilsar teaches: 
(i) second wireless network provided by the Internet of Things device (Ilsar:  [0094] “… device in the onboarding mode may enter a Software-enabled Access Point (SoftAP) mode in which a wireless client antenna may work as both the access point and the client (e.g., software on the device may create a wireless or portable hotspot that other wireless devices in the vicinity can use”; FIG 9A)
(ii) wherein providing the configuration profile to the Internet of Things device causes the Internet of Things device to automatically establish a first connection to the first wireless network. (Ilsar: [0102] ref FIG 11 “… onboardee device may attempt to connect to the personal AP using the received personal AP information at block 1115” ; [0116]-[0118] ref FIG 13 – onboardee connects to local wireless network) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: providing a configuration file over a second wireless network provided by the IOT device and automatically connecting based on the configuration file, with those of Brickell re: sending configuration information over a “temporary” wireless network including identification of a “non-temporary” network with which to connect since Ilsar explicitly teaches configuring the IOT device and connecting in this manner. 
Claims 12 and 20 do not teach or define any new limitations above claim 1.  Therefore similar reasons for rejection apply. 
Re: Claim 2, Brickell teaches the system of claim 1, wherein automatically establishing the first connection to the first wireless network comprises receiving, at the Internet of Things device, the configuration profile over the second connection to the second wireless network  (Brickell: [0037] IOT device 1020 receives configuration from user device through temporary network 1030; [0039] Once the IoT device 1020 is connected to the temporary network 1030 configuration may be done through user device 1050)
Brickell does not explicitly teach:
attempting, by the Internet of Things device and in response to receiving the configuration profile, to establish the first connection to the first wireless network without user intervention
Ilsar teaches:
attempting, by the Internet of Things device and in response to receiving the configuration profile, to establish the first connection to the first wireless network without user intervention (Ilsar:  : [0102] ref FIG 11 “… onboardee device may attempt to connect to the personal AP using the received personal AP information at block 1115” ; [0116]-[0118] ref FIG 13 – onboardee connects to local wireless network) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: the IOT device automatically connecting to the “first” network based on the received configuration file with those of Brickell re: sending configuration including identification of a “non-temporary” network with which to connect since Ilsar explicitly teaches configuring the IOT device and connecting in this manner. 
Claim 13 does not teach or define any new limitations above claim 2. Therefore similar reasons for rejection apply.
Re: Claim 3, Brickell teaches the system of claim 1, wherein the configuration profile is generated at the server in response to receiving, from the intermediary device or another device, data indicative of at least the identifier of the first wireless network (Brickell  [0041] ref FIG 3, “Network configuration input boxes, such as 3010-3020 allow for the user to specify the normal (non-temporary) network connection parameters, such as SSID”)  
Claim 14 does not teach or define any new limitations above claim 3. Therefore similar reasons for rejection apply.
Re: Claim 4, Brickell teaches the system of claim 1, wherein the operations further comprise: providing, by the intermediary device and to the server, a request for the configuration profile, wherein the configuration profile is received in response to the request (Brickell: [0032] “.. the user device 1050 may employ a configuration application 1060 which may be preloaded with or may download a configuration file 1070 (e.g., from the remote configuration server 1090); [0034] “Remote configuration server may … provide the configuration file 1070 to configuration application 1060) .
Claim 15 does not teach or define any new limitations above claim 4. Therefore similar reasons for rejection apply.
Re: Claim 5, Brickell teaches the system of claim 4, wherein the request is provided in response to detecting, via a user interface at the intermediary device, a selection of the configuration profile (Brickell
Claim 16 does not teach or define any new limitations above claim 5. Therefore similar reasons for rejection apply.
Re: Claim 6, Brickell teaches the system of claim 1, wherein the operations further comprise:  providing, by the Internet of Things device and to the server via the first wireless network, an indication of successful establishment of the first connection to the first wireless network; and receiving, at the Internet of Things device and from the server in response to the indication, one or more additional configuration profiles for one or more additional wireless networks  (Brickell  [0047] ref FIG 5 “Th[e] desired configuration may … be sent to the IoT device upon establishing a connection between the IoT device and the remote configuration server;  [0058]-[0059]  ref  FIG 11  “… configurations created by the user devices […] downloaded [over network 11080] to one or more IoT devices once those IoT devices connect to the remote configuration server 11090” )
wherein receiving the one or more additional configuration profiles enables the Internet of Things device to establish a third connection to any of the one or more additional wireless networks (Brickell [0133]-[0135], [0141]-[1043]: Configuration server “establishes a communication session with the IoT device over the network and a temporary network … and configures the IoT device over the network and the temporary network using the desired configuration … [which] includes a second network configuration) 
Re: Claim 7. Brickell teaches the system of claim 1, wherein the operations further comprise: 
Brickell: [0050] ref FIG 8 IOT device “product information”; [0110] user device receives IOT device information)
determining, at the intermediary device, that the second wireless network is unavailable (Brickell: [0050] ref FIG 8 “too-be-created” temporary network) ; and transmitting, by the intermediary device and to the server in response to detecting that the second wireless network is unavailable, the communication settings and/or capabilities for the Internet of Things device (Brickell: [0050] ref FIG 8 user device sends IOT device information to configuration server;  [0110] configuration server receives IOT device information from user device)
Re: Claim 8. Brickell teaches the system of claim 1, wherein the operations further comprise:  
receiving, at the Internet of Things device one or more configuration profiles [ … and]  establishing, by the Internet of Things device, a third connection to a third wireless network [ …];   (Brickell [0133]-[0135], [0141]-[1043]: Configuration server “establishes a communication session with the IoT device over the network and a temporary network configured according to the temporary network configuration; and configure[s] the IoT device over the network and the temporary network using the desired configuration …. wherein the desired configuration includes a second network configuration) 
Brickell does not explicitly teach:
(i) receiving, at the Internet of Things device one or more configuration profiles for setup of a plurality of Internet of Things devices
provided by another Internet of Things device of the plurality of Internet of Things devices  and 
(iii) providing, by the Internet of Things device and over the third wireless network, the one or more configuration profiles to the other Internet of Things device
(iv) wherein providing the one or more configuration profiles to the other Internet of Things device causes the other Internet of Things device to establish a fourth connection to the first wireless network or another wireless network indicated by the one or more configuration profiles
Ilsar teaches:
(i) receiving, at the Internet of Things device (Ilsar : [0052] ref FIGs 1A-C, IoT SuperAgent 140 ; [0058] ref FIG 1E  IoT SuperAgents  140 A,B)  one or more configuration profiles (Ilsar : [0099] ref FIG 10 onboarder receives SoftAP information [0111] ref  FIG 12  “At 1210, the onboarder device receives updated network configuration parameters …” )  for setup of a plurality of Internet of Things devices (Ilsar:  [0104], [0110] ref FIG 12   “mass re-onboarding”) 
(ii)  establishing, by the Internet of Things device, a third connection to a third wireless network provided by another Internet of Things device of the plurality of Internet of Things devices (Ilsar: [0094] “… device in the onboarding mode may enter a Software-enabled Access Point (SoftAP) mode…”;: [0099] ref FIG 10, onboarder device “connect[s] to the SoftAP that corresponds to the onboardee device (e.g., as a client)…”);  and 
Ilsar : [0099] ref FIG 10 “… onboarder device may transfer an SSID, authentication credentials … and/or an authentication type associated with the personal AP to the onboardee device to configure onboardee device at block 1020; [0102] ref FIG 11 “… onboardee device may initially receive the personal AP configuration information at block 1110”)
(iv) wherein providing the one or more configuration profiles to the other Internet of Things device causes the other Internet of Things device to establish a fourth connection to the first wireless network or another wireless network indicated by the one or more configuration profiles (Ilsar: [0096] ref FIG 9A, onboardee attempts to connect to personal AP; [0102] ref FIG 11”onboardee device … attempt[s] to connect to the personal AP using the received personal AP information at block 1115”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: “mass (re-) onboarding” of IOT devices (Ilsar: [0104]; [0110])  with those of Brickell re: configuration of IOT devices  in order to “streamline” the process of onboarding multiple IOT devices  (Ilsar: [0104]) 
Claim 19 does not teach or define any new limitations above claim 8.  Therefore similar reasons for rejection apply. 
Re:  Claim 9 Brickell teaches the system of claim 1,  wherein establishing the first connection to the first wireless network comprises: terminating, at the Internet of Things device and in response to receiving the configuration profile, the second wireless Brickell: [0079], [0086], [0102]: configuration received by the IOT device includes a “network configuration”, the IOT device leaves the temporary network and “connect[s] to a network described by the network configuration”) 
Brickell does not explicitly teach:
transmitting, by the Internet of Things device and to an access point of the first wireless network, a request to join the first wireless network.
Ilsar teaches:
transmitting, by the Internet of Things device and to an access point of the first wireless network, a request to join the first wireless network (Ilsar:  [0095] ref FIG 9A, [0098] ref FIG 9B:  onboardee device attempts to join personal Wi-Fi network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: joining the first wireless network with those of Brickell re: connecting with the first network since Ilsar explicitly teaches connecting in this manner. 
Re: Claim 10. Brickell teaches the system of claim 1, wherein the first wireless network comprises a Wi-Fi network provided by a Wi-Fi access point (Brickell: [0052], FIG 1) 
Ilsar teaches: 
wherein the intermediary device comprises a user equipment (Ilsar: [0078] ref FIG 5)  [and]  wherein the second wireless network comprises another Wi-Fi network provided by the Internet of Things device.( Ilsar:  [0094] “… device in the onboarding mode may enter a Software-enabled Access Point (SoftAP) mode in which a wireless client antenna may work as both the access point and the client (e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: a wi-fi network provided by the IOT device for configuring the device with those of Brickell re: sending configuration information to the IOT device over a “temporary” network since Ilsar explicitly teaches configuring the IOT device in this manner. 
Re: Claim 11.  Brickell teaches the system of claim 1, wherein the first wireless network comprises a wireless local network provided by an access point, (Brickell: [0052], FIG 1)
Ilsar teaches:
wherein the second wireless network comprises a hotspot provided by the Internet of Things device (Ilsar:  [0094] “… device in the onboarding mode may enter a Software-enabled Access Point (SoftAP) mode in which a wireless client antenna may work as both the access point and the client (e.g., software on the device may create a wireless or portable hotspot that other wireless devices in the vicinity can use”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ilsar re: a hotspot provided by the IOT device for configuring the device with those of Brickell re: sending configuration information to the IOT device over a “temporary” network since Ilsar explicitly teaches configuring the IOT device in this manner. 


Citation of relevant prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure re: configuring IOT devices over a wi-fi network  
Ilsar et al (US 2015/0023183 A1) (Abstract: The disclosure relates to using discoverable peer-to-peer (P2P) services to remotely “onboard" headless devices over a Wi-Fi network. In particular, an onboardee device may enter an onboarding mode in which the onboardee device becomes a Wi-Fi access point (AP) and an onboarder device connected to a private Wi-Fi network may discover the onboardee device and establish a secured session to engage with the P2P services running thereon; [0009] – [0011]; [0049]; [0072] ref FIG 5; ; [0091]-[0092] ref FIG 9A; FIGs 1A-1D) 
Gupta et al US 20190200405 A1 (Abstract; [0006]; [0011][; [0030]; [0041]; [0058]; [0087] ref FIG 6 ; FIGs 2, 4)
Spencer  et al (US 2016/0037436 A1)  (Abstract: Methods and systems for the distributed bulk onboarding of devices onto a Wi-Fi network are provided; [0029]-[0031]; [0091]; [0109]; FIGs 8A, 9, 10)
Hershberg et al US 20150071052 A1  (Abstract: An onboarder device receives updated network credentials for a primary local wireless network, establishes a recovery local wireless network, and sends the updated network credentials to the one or more user devices via the recovery local wireless network. An onboardee device detects a loss of connectivity to a primary local wireless network, connects to a recovery local wireless network, wherein credentials for the recovery local wireless network were received during an onboarding process to the primary local wireless network, receives updated network credentials for the primary local wireless network via the recovery local wireless network, and reconnects to the primary local wireless network using the updated network credentials.; [0039] ref FIG 1A; [0063] ref FIG 2A
Barathalwar (US 2016/0037445 A1) ([0022]-[0025] ref FIG 2 - Soft Access Point 236 of smartphone 230; FIG 3) 
Gilson et al (US 2017/0279653 A1) (Abstract: Illustrative aspects described herein relate to assisting wireless devices, such as dependent devices, in connecting to an access point or associated wireless network. [0049]-[0050] ref FIG 4; [0053]; [0055]; [0058]-[0059] ref FIG. 5; [0075] ref FIG 8; FIGs 11A-C)
Kim et al (US 2017/0094706 A1) (Abstract: The present disclosure relates to setup of IoT network devices, and specifically to setup of multiple similar IoT devices at substantially the same time using joint authentication.; [0107], [0109]-[0110] ; [0115]; [0151]; FIGs 6, 7)
Park et al (US 2018/0343552 A1)(Abstract: The present disclosure relates to a sensor network, Machine Type Communication (MTC), Machine-to-Machine (M2M) communication, and technology for Internet of Things (IoT). The present disclosure may be applied to intelligent services based on the above technologies, such as smart home, smart building ....”; [0156]) 
Oczkowski et al (US 10148495 B1)  (Abstract:Techniques are described for presenting data received from a headless device in an application served from distributed computing device(s), and using the application to generate data for configuring and registering the headless device;  col 5 / lines  60-65 “… the configuration application 108 may … include the particular SSID of the wireless network broadcast from the headless device 106. … the configuration application 108 may automatically instruct the network interface of the user device 102 to connect to the wireless network broadcast by the headless device 106.; col 6/lines  35-53 ref FIG 2 The configuration application interface 110 may also present the list of detected wireless networks included in the network availability information 124. The configuration application interface 110 may enable the user 104 to select, from the list of detected wireless networks, a network identifier (ID) of a particular wireless network to be employed for network communication by the headless device 106; col 10 / lines 9-34; col 18 lines 41-60 ref FIG 10 headless (IOT) device registration status) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A SHAW/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455